Mr. Justice Fisi-ier
delivered the opinion of the court.
This case presents but a single point for our consideration, and that is, whether the petitioners are entitled to receive payment of their account out of the surplus of the estate, remaining after satisfying the claims allowed by the commissioner of insolvency.
The estate of Jolly was declared insolvent at the April term, 1848, of the probate court of Panola county. The commissioner’s report was confirmed at the September term, 1849, of said court. The appellants omitted to lay their claim before the commissioner within the time prescribed by law, or to have it established in any other mode provided for the proof of debts against an insolvent estate.
They now seek payment, and invoke the action of the probate court for that' purpose, on the ground that it appears by the returns of the administrators into court, since the confirmation of the commissioner’s report, that the estate is not' in fact insolvent, but that, after satisfying the debts embraced in the report and the legal charges of administration, there will still be a surplus of several thousand dollars; out of which it is insisted that the appellants’ account ought to be paid, inasmuch as the law places the demands of creditors upon a higher footing than the rights of the distributees of the estate.
The correctness of this position may be admitted to the fullest extent, and yet not be applicable to the case under consideration. The first point to be Settled is, whether the appellants *237are, in a legal sense, creditors, so far as the estate is concerned, out of which they seek payment of their account; and we must look to the rules of law to guide us in determining this fact, before we shall find it necessary to make an application of the rule, no doubt correctly stated by counsel. While the commission of insolvency was open, the appellants may be said, in one sense, to have been creditors of the estate; for they had a clear right, within a certain time, to prove their account, either before the commissioner, or in some one of the modes prescribed by the statute. But this they omitted to do ; and the question therefore arises, whether they are now creditors of the estate. The law itself has established the mode and the time within which the fact, whether a person is or is not a creditor of an estate which has been declared insolvent, must be established. Those who fail to comply with the requisitions of the law in this respect, cease, after the lapse of a certain time, to be creditors, entitled to satisfaction of their debts out of the estate which has been accounted for, to the court, by the administrators.
To sustain this view of the subject, it is only necessary to quote the words of the statute, which are as follows, to wit: “ And if any creditor shall not make out his claim with the commissioners within the time of their commission, or before referees, or at common law, in the manner this act provides, he shall be forever barred of his debt or demand, unless such creditor shall find other estate of the deceased not inventoried or accounted for by the executor or administrator before distribution.” Hutch. Code, 668. It would seem to be almost impossible not*to understand what the legislature intended by the use of language so plain and unequivocal. Indeed, it is not pretended that the words have either an ambiguous or doubtful meaning; blit that the court, in the application of the statute, notwithstanding its unequivocal language, must look to the subject of legislation, by which, it is said, it will readily appear, that the statute was intended to be operative only in the event of the estate’s ultimate insolvency. We cannot agree with the counsel in their construction,' even if we depart from the words of the law, and look to the object intended to be accomplished by the legislature.
*238We admit, that the subject of legislation was insolvent estates, and that it would be proper, if it were necessary to resort to the rules of construction to arrive at the true meaning of the lawmaker, to ascertain, if possible, the object intended to be accomplished by the law; and for this purpose, to take into consideration the whole law on the particular subject. This may safely be done on the present occasion, and so far from relieving the appellants from the operation of the statute, it will only be made the more manifest, that the legislature intended just what' the words themselves, taken according to their ordinary signification, mean.
In the first place, the statute itself has.prescribed the mode in which, and the tribunals before which, debts must be proved against insolvent estates. This tribunal, while it exists, is clothed with all necessary power for this purpose. The law, however, for wise purposes, has limited the time within which it shall act. Having been created for a special purpose, and for a limited time, its authority necessarily ceases when the time expires. Those who claim to be creditors of the estate must, while this tribunal is in existence, have the fact adjudicated and settled, whether they are, in truth, such creditors.
In the second place, the court can only know those as creditors of the estate whose claims have been established in the manner prescribed by the statute. It is only to such that the estate can be distributed under the order of the court. No others can be recognized by either the court in decreeing, or the administrators in making, payment. This order distributing the estate is the final order of the court, at least so far as creditors are concerned. The action of the court could only afterwards be invoked to enforce its decree, by which the doubtful question between creditors and distributees wras settled.
The final order, in such case, operates as the final order settling an estate in all other cases operates. It ascertains the fact, how much of the estate has been or will be consumed in paying its debts and other legal charges, and how much remains to be distributed to the legatees or heirs at law.
And, in the third place, it is the policy of the law, and consistent with natural justice and equity, that estates should be *239settled and distributed within a limited time, and the rights of creditors duly ascertained. ■ It is true that the creditor is entitled to be first satisfied. But this is no reason why he should not be diligent in establishing his debt in the manner, and in the time, the law prescribes. His debt is but a charge or incumbrance upon the estate, and it is not only law, but a law consistent with justice and sound policy, that he should be limited as to the time of proving his debt; otherwise the dis-tributee could never know the extent of his interest in the estate, or when he would be rid of the incumbrance.
Under any view, therefore, which we can take of this statute, it must be treated as a statute of limitations; not restricted in its operation as to any particular class of persons, but only as to the estate inventoried by the administrators before distribution.
The words “forever barred” must be taken according to their ordinary import, except so far as the statute itself has qualified their meaning. It was not intended that they should have any operation, or constitute a bar to proceedings to subject any estate not accounted for by the administrators. As to such estate, the appellants must pursue their remedy in the same manner as if there had been no declaration of insolvency. The administrators may, if they are so disposed, make voluntary payment of the account, and look to the estate discovered by the creditors for reimbursement.
The jurisdiction of the probate court over the estate thus discovered is exactly such as it was before the declaration of insolvency. It, however, has no power to decree payment of the account, or to do more in regard to it than to give it the shape of a legal voucher for the administrators; but this would not be decreeing, but at most only advising or recommending payment.
Decree affirmed.